Title: From George Washington to Vice Admiral d’Estaing, 12 August 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir,
            Head Quarters White Plains Augt 12th 1778  OClock P.M.
          
          I have just received a second letter dated the 10th from General Maxwell, confirming
            the intelligence of the departure of the British fleet from the Hook, with some further
            particulars, which it may not be useless or unsatisfactory to you to know—an extract
            from which I do myself the honor to inclose. The state
            of the winds for two or three days past makes me hope this communication may not arrive
            too late. With the most ardent wishes for your success and the sincerest respect I have
            the honor to be Sir Most Obedt servt
          
            G.W.
          
        